 


114 HRES 756 IH: Expressing support for a whole child approach to education and recognizing the role of parents, educators, and community members in providing a whole child approach to education for each student.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
2d Session
H. RES. 756 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Ms. Bonamici (for herself, Mr. Rodney Davis of Illinois, Mr. Scott of Virginia, Ms. Fudge, Mr. Costello of Pennsylvania, Mr. Curbelo of Florida, Ms. Stefanik, and Mr. Jeffries) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Expressing support for a whole child approach to education and recognizing the role of parents, educators, and community members in providing a whole child approach to education for each student. 
 
 
Whereas each student deserves to be challenged academically, exposed to a comprehensive education that promotes critical thinking and creativity, and prepared for higher education, meaningful employment in our global economy, and lifelong success;  Whereas each student deserves to be supported by qualified, caring adults and receive access to personalized learning;  
Whereas each student deserves to learn about and practice a healthy lifestyle;  Whereas each student deserves to learn in an environment that is physically and emotionally safe;  
Whereas each student deserves to be actively engaged in learning and connected to the school and broader community;  Whereas the consequences of not ensuring that our young people are challenged, supported, healthy, safe, and engaged are clear;  
Whereas the average graduation rate for United States students rose to 81 percent in 2013, but the graduation rate the same year for students with disabilities was only 62 percent, the rate for English language learners was 61 percent, and the rate for economically disadvantaged students was 73 percent;  Whereas the National Academies of Science Institutes of Medicine recommends all youth be active for 60 minutes each day, and higher academic achievement, lower absenteeism, and lower incidences of obesity are associated with daily physical activity; 
Whereas most students consume as many as half their meals in school, schools play a crucial role in teaching children about healthy lifestyles, and students who have access to nutritious school foods and opportunities to learn about healthy foods are less likely to be absent and are more attentive in school;  Whereas students who feel unsafe in school are more prone to truancy and disruptive behaviors, have lower grades, and may drop out of school entirely, and, according to the Indicators of School Crime and Safety report of 2012, 74 percent of public schools reported one or more violent incidents of crime from 2009–2010, and 22 percent of middle and high school students reported being bullied during the 2013 school year; and  
Whereas the Partnership for 21st Century Skills reports that future employees must know how to communicate, collaborate, be creative, and think critically, and, according to the Alliance for Excellent Education, unless graduation rates improve, nearly 10 million students will likely drop out over the next decade, resulting in a loss to the national economy of $2.4 trillion: Now, therefore, be it  That the House of Representatives— 
(1)expresses support for a whole child approach to education; (2)recognizes the benefit of ensuring students are challenged, supported, healthy, safe, and engaged; 
(3)encourages parents, educators, and community members to support a whole child approach to education for each student; and (4)encourages the Federal Government to identify opportunities among Federal agencies to coordinate the education, health, and social service sectors serving youth in the United States. 
 
